IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,973-01


                            EX PARTE CURTIS ADAMS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-11-904084-A IN THE 299TH DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to twenty years’ imprisonment.

        Applicant contends that he was denied his right to appeal the conviction and sentence through

no fault of his own. See Adams v. State, No. 03-12-00176-CR (Tex. App.—Austin del. May 9, 2012)

(dismissing appeal for want of jurisdiction); Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App.

2006); Ex parte Crow, 180 S.W.3d 135, 138-39 (Tex. Crim. App. 2005). The trial court recommends

granting Applicant an out-of-time appeal, and the recommendation is supported by the habeas record.
                                                                                                    -2-

          Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. D-1-DC-11-904084 from the 299 District Court of Travis County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal.

          Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 19, 2014
Do not publish